Order unanimously affirmed with costs. Memorandum: The Hearing Officer, after a lengthy trial, determined that the best interests of the parties’ two daughters, ages 7 and 6, would be advanced by awarding custody to the defendant. The testimony on nearly every issue was in *996conflict, but a reasonable basis exists for the court’s resolution of credibility issues in defendant’s favor. The Hearing Officer found that the defendant was more flexible, considerate, thoughtful, and open in his concern and care for the children and would provide a more stable, calm and relaxed home environment that would positively impact on the children. In the Hearing Officer’s view, defendant could better promote the emotional and intellectual development of the children in the long run and would promote the relationship of the children with plaintiff. These findings have a sound and substantial basis in the record, and it is clear that the Hearing Officer has carefully weighed those factors relevant to a determination of best interests of the children (see, Matter of Louise E. S. v W. Stephen S., 64 NY2d 946, 947; Eschbach v Eschbach, 56 NY2d 167, 172; Matter of Saunders v Saunders, 60 AD2d 701). Under the circumstances, there is no basis for us to disturb the findings of the Hearing Officer (see, Pawelski v Buchholtz, 91 AD2d 1200). (Appeal from order of Supreme Court, Erie County, Heffron, J. H. O.—custody.) Present—Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.